Case 1:19-cv-02560-PAE Document 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 08/14/19 Page 1 of 1

 

ALEKSANDR KOGAN,
Plaintiff,
-v-
FACEBOOK, INC., et al.,

Defendants.

19 Civ. 2560 (PAE)

ORDER

 

PAUL A. ENGELMAYER, District Judge:

The Court hereby adjourns the initial pretrial conference scheduled for October 4, 2019.
The Court will issue an order rescheduling the conference if and once Defendants are served and

Pan A. Crgebey,

file a notice of appearance.

SO ORDERED,

Paul A. Engelmayer

- /

United States District Judge

Dated: August 14, 2019
New York, New York
